    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
    SUE RAY,                                        AMENDED JUDGMENT
                                                    IN A CIVIL CASE
                          Plaintiff,
                                                    CASE NO. C17-907 TSZ
          v.
    RELIANCE STANDARD LIFE
    INSURANCE COMPANY,

                          Defendant.



     Jury Verdict. This action came before the court for a trial by jury. The issues
     have been tried and the jury has rendered its verdict.

X    Decision by Court. This action came on for consideration before the court. The
     issues have been considered and a decision has been rendered.

     THE COURT HAS ORDERED THAT
     The parties’ stipulated motion to amend judgment, docket no. 26, is GRANTED,
     and the Judgment entered September 5, 2018, docket no. 25, is AMENDED as set
     forth herein. Judgment is entered in favor of plaintiff Sue Ray and against
     defendant Reliance Standard Life Insurance Company as follows:

     1.        Plaintiff is awarded $88,359.30 $25,865.40 in long-term disability benefits
               representing 24 months of benefits beginning on November 17, 2015.
     2.        Plaintiff is further awarded pre-judgment interest at a rate of nine percent
               (9%), which comes to $7,952.34 $3,203.30.
     3.        Plaintiff is awarded $443.00 in costs.
     4.        Plaintiff is awarded $40,000.00 in attorney fees.
     5.        Defendant shall pay the amounts stated in Paragraphs 1 – 4, above, within
               45 20 days after entry of this amended judgment.
     6.        The claim is remanded to Reliance Standard Life Insurance Company to
               make a determination as to whether plaintiff is eligible for benefits beyond
               November 17, 2017.

     Dated this 11th day of October, 2018.

                                                  A
                                                  Thomas S. Zilly
                                                  United States District Judge
